Citation Nr: 0432902	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an apportionment of disability compensation was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to December 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in September 2002 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

FINDINGS OF FACT

An apportionment of $64 per month of the veteran's disability 
compensation is reasonable and does not cause any financial 
hardship to the veteran.


CONCLUSION OF LAW

The apportionment of the veteran's disability compensation is 
proper.  38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451, 3.452 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In this case, the veteran-appellant was not the claimant for 
an apportionment of his disability compensation.  The claim 
of entitlement to an apportionment of the veteran's 
compensation was filed in October 2001 by the veteran's 
former wife for the benefit of the veteran's child.  In the 
September 2002 determination, the RO granted her claim for 
apportionment effective November 1, 2001.  In October 2002, 
the veteran filed a notice of disagreement with the 
determination to award an apportionment of his compensation.  
VA's General Counsel has considered the question of whether 
VA must notify a claimant via a new VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  VA's General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raise a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.

VAOPGCPREC 8-2003 (December 22, 2003), published at 69 Fed. 
Reg. 25,180 (2004).

In this case, further notice is not required in that the 
veteran has otherwise received sufficient notification with 
respect to his claim that the apportionment was not proper.  
Specifically, in the October 2002 statement of the case, the 
RO advised the veteran as to the legal authority governing 
determinations as to apportionments and also advised him as 
to the evidence considered and the reasons and bases for the 
determination made in his appeal.  Based on these facts, the 
veteran has been fully advised as to what evidence would be 
required to show that the apportionment of his disability 
compensation was not proper.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  Although, as pointed out by the veteran's 
representative, the RO did not prior to the September 2002 
apportionment decision request that the veteran file a 
statement of his income and expenses, the amount of the 
veteran's 100 percent disability compensation was a matter of 
record, the claimant had filed a statement of income and 
expenses for her and the child, and the RO awarded less than 
three percent of the veteran's compensation as an 
apportionment for his child.  During the more than two years 
since the veteran was notified of the apportionment in 
September 2002, he has not provided VA with a statement of 
income and expenses despite ample opportunity to do so.  
Based on these facts, further development of the evidence is 
not required by the VCAA, and the Board finds that the case 
is ready for appellate review.  

II. Legal Criteria

Veteran's benefits may be apportioned if the veteran is not 
residing with his children and a claim for apportionment is 
filed on behalf of the children.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.452 (2004).

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
residing with the veteran and the veteran is not reasonably 
discharging his responsibility for the children's support.  
38 C.F.R. § 3.450(a)(ii) (2004).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given to such factors 
as: amounts of VA benefits payable, other resources and 
income of the veteran and of those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veterans' benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for the apportionee.  38 C.F.R. § 3.451 
(2004). 

III. Factual Background and Analysis

The financial status report of the mother of the veteran's 
child, who was the claimant for apportionment, showed that 
her monthly expenses exceeded her monthly income by 
approximately $16.  Her income includes wages and, also, the 
amount of $145 for the child from the Social Security 
Administration (SSA) based on the veteran's award of 
disability benefits from that agency.  This information 
indicates that, in addition to VA compensation for his 
combined 100 percent disability rating, the veteran receives 
an additional monthly benefit from SSA.  According to her 
financial status report, the mother of the veteran's child 
has monthly expenses which include $550 for rent, $230 for 
child care, and $79.50 for orthodontist's fees for the child.

As noted above, the apportionment award of $64 per month 
represents less than three percent of the veteran's VA 
compensation.  The Board notes that $64 per month is an even 
smaller percentage of the total of the veteran's monthly 
benefits from VA and from SSA.  

In his substantive appeal, received in December 2002, the 
veteran stated that a court had found that the amount paid to 
the child's mother by SSA would satisfy the veteran's child 
support order.  However, any such finding by a state court 
would not be determinative of VA's decision on a claim for 
apportionment of the veteran's compensation.  In a statement 
received in March 2003, the claimant's mother stated that the 
state court had ordered the veteran to pay $200 per month 
child support but that he was in arrears over $4000 and she 
was seeking an increase in the child support order.

Upon consideration of the evidence of record, the Board finds 
that the veteran has not been reasonably discharging his 
responsibility for the support of his child and that an 
apportionment of $64 per month of his benefits is in no way a 
financial hardship on him.  Therefore, the Board concludes 
that the apportionment is proper and this appeal must be 
denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An apportionment of disability compensation being proper, the 
appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



